Title: To James Madison from James Maury, 10 November 1802
From: Maury, James
To: Madison, James


					
						Sir
						Liverpool 10th. November 1802
					
					Since  my letter of 28th. September I have had the Honor of yours of 26th. August & shall conform to the Instructions it contains.
					I am truly concerned to have occasion again to submit to you the propriety of making known to our ship owners & Merchants the necessity of having such of their vessels as be destined for this Country navigated by a Master & three fourths of the Crew American Citizens, agreeable to the Law here, which holds as British Subjects all those who were so on the 4th February 1783. notwithstanding their having become American Citizens since that time, agreeable to our law.  The Failure in this precaution has been attended with very great loss & Inconvenience to the Owners of the Ship United States, Capt. S. J. Spence, & her Cargo from Alexandria, lately arrived here to a most advantageous Market, but cannot be admitted to Entry for the Master being a British Subject, agreeable to the Law of this Country.
					Since the passing the Act, which I had the Honor to enclose you on the 14th. Septr., doubts had arisen as to the admissibility to Entry for home consumption of Cotton in our Vessels from New Orleans.  I have the satisfaction to inform you that two of our vessels have lately arrived here from that place with cotton, which has been admitted to entry for Home Consumption on reporting from the Deposit  belonging  to  the  United  States of  America  on  the  River  Mississippi.  As this Information may also be important to our Merchants, who are concerned in that Branch of Trade, I further submit to you the propriety of its being likewise made public.
					Inclosed is the State of this market for the Imports from the United States of America.  I have the Honor to be with Perfect Respect Sir Your most Obedient Servant
					
						James Maury
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
